      Case: 1:17-cv-02469-JJH Doc #: 13 Filed: 03/08/21 1 of 7. PageID #: 1223




                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


Jordan L. Williams,                                            Case No. 3:17-cv-2469

                       Petitioner,

       v.                                                      MEMORANDUM OPINION
                                                                   AND ORDER

Ed Sheldon, Warden,1

                       Respondent.


                                       I.    INTRODUCTION

       Petitioner Jordan L. Williams filed a pro se petition for a writ of habeas corpus under 28

U.S.C. § 2254, concerning his conviction in the Lorain County, Ohio Court of Common Pleas on

charges of reckless homicide and felony murder. (Doc. No. 1). Magistrate Judge David A. Ruiz

reviewed the petition as well as the related briefing pursuant to Local Rule 72.2(b)(2) and

recommends I deny the petition. (Doc. No. 10). Williams filed objections to Judge Ruiz’s Report

and Recommendation. (Doc. No. 12). For the reasons stated below, I overrule Williams’ objections

and adopt Judge Ruiz’s Report and Recommendation.

                                       II.   BACKGROUND

       On February 20, 2014, Williams was charged by indictment with one count of murder in

violation of Ohio Revised Code § 2903.02(A), one count of felony murder in violation of §

2903.02(B), and one count of felonious assault in violation of § 2903.11(A)(1), in connection with


1
  Williams is incarcerated at the Richland Correctional Institution in Mansfield, Ohio, where Ed
Sheldon currently is the warden. Fed. R. Civ. P. 25(d).
      Case: 1:17-cv-02469-JJH Doc #: 13 Filed: 03/08/21 2 of 7. PageID #: 1224



the death of Antonio Spraggins on January 5, 2014. (Doc. No. 7-1 at 4-5). The grand jury also

charged Williams with firearm specifications on each count of the indictment. (Id.).

        The case proceeded to trial on June 30, 2015. At the close of the state’s case at trial, the trial

judge dismissed the felonious assault charge while under what the Ninth District Court of Appeals

referred to as the “mistaken belief” that the jury could not consider both the felonious assault and

felony murder based upon felonious assault charges at the same time. State v. Williams, 72 N.E.2d

1116, 1118 (Ohio Ct. App. 2016). The trial court subsequently gave the jury instructions on murder,

felony murder, and reckless homicide as a lesser included offense of murder. Id. The trial court

rejected Williams’ request that the court give a reckless-homicide instruction as to the felony murder

charge as well. Id.

        The jury found Williams not guilty of murder but found him guilty of the lesser included

offense of reckless homicide and of felony murder, as well as of a firearm specification on both

counts. The trial court denied Williams’ post-verdict motions for a new trial and for a judgment of

acquittal pursuant to Ohio Criminal Rule 29(C) and sentenced him to an aggregate term of 18 years

to life in prison.

        The Ninth District Court of Appeals rejected Williams’ assignments of error and affirmed

his conviction and sentence. Id. at 1122. The Supreme Court of Ohio granted Williams’ motion for

leave to file a delayed appeal but later declined to accept jurisdiction of his appeal. (Doc. No. 7-1 at

149, 194).

        Williams then filed an application to reopen his appeal pursuant to Ohio Appellate Rule

26(B). The Ninth District Court of Appeal denied the application as untimely, because Williams did

not file it within 90 days of the date on which the appellate judgement was journalized, and he did

not establish good cause for his late filing. (Id. at 212-13).




                                                     2
      Case: 1:17-cv-02469-JJH Doc #: 13 Filed: 03/08/21 3 of 7. PageID #: 1225



        Williams does not object to Judge Ruiz’s description of the factual and procedural

background of his state court proceedings. Therefore, I adopt those sections of the Report and

Recommendation in full. (Doc. No. 10 at 2-5).

                                         III.    STANDARD

        Once a magistrate judge has filed a report and recommendation, a party to the litigation may

“serve and file written objections” to the magistrate judge’s proposed findings and

recommendations, within 14 days of being served with a copy. 28 U.S.C. § 636(b)(1)(C); Fed. R.

Civ. P. 72(b)(2). Written objections “provide the district court ‘with the opportunity to consider the

specific contentions of the parties and to correct any errors immediately’ . . . [and] ‘to focus attention

on those issues – factual and legal – that are at the heart of the parties’ dispute.’” Kelly v. Withrow, 25

F.3d 363, 365 (6th Cir. 1994) (quoting United States v. Walters, 638 F.2d 947, 950 (6th Cir. 1981) and

Thomas v. Arn, 474 U.S. 140, 147 (1985)). A district court must conduct a de novo review only of the

portions of the magistrate judge’s findings and recommendations to which a party has made a

specific objection. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(3).

                                         IV.     DISCUSSION

        The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) prohibits the

issuance of a writ of habeas corpus “with respect to any claim that was adjudicated on the merits in

State court proceedings unless the adjudication of the claim:

        (1) resulted in a decision that was contrary to, or involved an unreasonable
          application of, clearly established Federal law, as determined by the Supreme Court
          of the United States; or

        (2) resulted in a decision that was based on an unreasonable determination of the
          facts in light of the evidence presented in the State court proceeding.”

28 U.S.C. § 2254(d). “The prisoner bears the burden of rebutting the state court’s factual findings

‘by clear and convincing evidence.’” Burt v. Titlow, 571 U.S. 12, 18 (2013) (quoting 28 U.S.C. §

2254(e)(1)).
                                                     3
      Case: 1:17-cv-02469-JJH Doc #: 13 Filed: 03/08/21 4 of 7. PageID #: 1226



        Williams presents the following grounds for relief:

        Ground One: Appellant[’s] conviction of count 2 was not supported by sufficient
        evidence.

        Ground Two: The trial court erred when it failed to properly instruct the jury of the
        lesser included offense.

        Ground Three: Petitioner’s direct appeal counsel was ineffective for failing to
        advise petitioner that post conviction was the proper vehicle to raise issues outside
        of the record.

        Ground Four: Petitioner’s direct appeal counsel was ineffective for failing to advice
        petitioner that the record had been transmitted, triggering the 180 day period for
        filing a timely post conviction petition.

(Doc. No. 1 at 4-6).

        Judge Ruiz recommends I conclude Grounds One, Three, and Four are barred by the

procedural default rule and that Ground Two is not cognizable in federal habeas proceedings.

        Williams objects only to Judge Ruiz’s recommendations as to Grounds One and Two. (See

Doc. No. 12). The failure to file written objections to the Magistrate Judge’s Report and

Recommendation constitutes a waiver of a determination by the district court of an issue covered in

the report. Thomas v. Arn, 728 F.2d 813 (6th Cir. 1984), aff’d, 474 U.S. 140 (1985); see also United States

v. Walters, 638 F.2d 947, 950 (6th Cir. 1981); Smith v. Detroit Fed’n of Teachers, Local 231, 829 F.2d

1370, 1373 (6th Cir. 1987) (“[O]nly those specific objections to the magistrate’s report made to the

district court will be preserved for appellate review”).

        Williams has not objected to Judge Ruiz’s conclusion that Williams failed to comply with

Ohio procedural rules by filing his application to reopen his appeal after the mandatory 90-day

deadline and that that untimely filing bars review of his claims during habeas proceedings. (Doc.

No. 10 at 12-14). I adopt Judge Ruiz’s recommendation and deny Williams’ ineffective assistance of

appellate counsel claims in Grounds Three and Four as procedurally defaulted.



                                                     4
      Case: 1:17-cv-02469-JJH Doc #: 13 Filed: 03/08/21 5 of 7. PageID #: 1227



         A.      GROUND ONE

         Judge Ruiz recommends I conclude Williams’ insufficiency-of-the-evidence claim is

procedurally defaulted because the Ninth District Court of Appeals rejected his challenge to his

felony murder conviction based upon Ohio’s contemporaneous objection rule. (Doc. No. 10 at 9).

         The procedural default rule bars a federal habeas petitioner’s claims if (1) the state court

declined to consider the merits of an issue because the habeas petitioner failed to comply with state

procedural rules, or (2) if the petitioner failed to fully pursue a claim through the state’s “ordinary

appellate review procedures” and now no longer is able to raise the claim, unless the petitioner

establishes cause for the default and resulting prejudice, or that a fundamental miscarriage of justice

would occur if the claim is not reviewed. Williams v. Anderson, 460 F.3d 789, 806 (6th Cir. 2006)

(quoting O'Sullivan v. Boerckel, 526 U.S. 838, 847-48 (1999)). The procedural default rule prohibits a

habeas court from considering a federal claim if the last reasoned state court decision in the case

“clearly and expressly states that [the decision] rests on a state procedural bar.” Harris v. Reed, 489

U.S. 255, 263 (1989) (citations and internal quotation marks omitted).

         Ohio law requires a criminal defendant to call a trial error “to the attention of the trial court

at a time when such error could have been avoided or corrected by the trial court.” State v. Joseph,

653 N.E.2d 285, 291 (Ohio 1995). If the defendant fails to do so, the appellate courts will review

the alleged error only for plain error. Id. “Ohio’s contemporaneous objection rule constitutes an

adequate and independent state ground barring federal habeas review and that the application of

plain error review constitutes enforcement of the rule.” Biros v. Bagley, 422 F.3d 379, 387 (6th Cir.

2005).

         The Ninth District Court of Appeals concluded Williams failed to preserve his claim

concerning the felony murder charge going to the jury because he did not object to the trial court’s

decision until after the jury had returned its verdict and overruled his assignment of error because


                                                     5
      Case: 1:17-cv-02469-JJH Doc #: 13 Filed: 03/08/21 6 of 7. PageID #: 1228



Williams failed to argue plain error on appeal. State v. Williams, 72 N.E.3d at 1119-20. Thus, the

procedural default rule bars Williams’ claim in these habeas proceedings unless he can establish

cause and prejudice to excuse his default.

        Williams, however, does not argue cause and prejudice or acknowledge Judge Ruiz’s

procedural-default recommendation. Instead, he reiterates his substantive disagreement with the

trial court’s decision. (Doc. No. 12 at 7-13).

        Williams failed to follow Ohio’s contemporaneous objection rule, which is an independent

and adequate state ground to foreclose relief. Biros, 422 F.3d at 386-87. He has not established

cause and prejudice to excuse his procedural default and, therefore, I overrule his objection and

deny Ground One of his petition as barred by the procedural default rule.

        B.      GROUND TWO

        In Ground Two, Williams argues the trial court erred by refusing to give his requested jury

instruction on the lesser-included offense of reckless homicide on the felony murder charge. The

Ninth District Court of Appeal concluded the trial court did not abuse its discretion in refusing to

give Williams’ requested reckless-homicide instruction. State v. Williams, 72 N.E.3d at 1120-22.

        Judge Ruiz recommends I conclude this claim is not cognizable. (Doc. No. 10 at 11-12).

Williams objects but again argues the substance of his claim and does not respond to Judge Ruiz’s

non-cognizable recommendation. (Doc. No. 12 at 13-16).

        The Sixth Circuit previously has held that a petitioner’s claim regarding the trial court’s

failure to give a lesser-included offense instruction in a noncapital case does not involve “an error of

such character and magnitude [as] to be cognizable in federal habeas corpus review.” Bagby v.

Sowders, 894 F.2d 792, 797 (6th Cir. 1990); see also Campbell v. Coyle, 260 F.3d 531, 541 (6th Cir. 2001).

Therefore, I overrule Williams’ objection and deny Ground Two of his petitioner as not cognizable.




                                                    6
      Case: 1:17-cv-02469-JJH Doc #: 13 Filed: 03/08/21 7 of 7. PageID #: 1229



        C.      CERTIFICATE OF APPEALABILITY

        A habeas corpus petitioner is not entitled to a certificate of appealability as a matter of right

but must make a “substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). The petitioner need not demonstrate he should prevail on the merits. Rather, a

petitioner must demonstrate “that jurists of reason could disagree with the district court’s resolution

of his constitutional claims or that jurists could conclude the issues presented are adequate to

deserve encouragement to proceed further. Miller-El v. Cockrell, 537 U.S. 322, 327 (2003); see also

Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). Williams’ petition has not met this standard.

        For the reasons set forth in this decision, I certify there is no basis on which to issue a

certificate of appealability. 28 U.S.C. § 2253; Fed. R. App. P. 22(b).

                                         V.     CONCLUSION

        For the reasons stated above, I overrule Williams’ objections, (Doc. No. 12), to Judge Ruiz’s

Report and Recommendation, (Doc. No. 10), and adopt the Report and Recommendation in full. I

conclude Williams’ first, third, and fourth grounds for relief are procedurally defaulted and his

second ground for relief is not cognizable in habeas corpus proceedings.

        I also conclude Williams fails to make “a substantial showing of the denial of a constitutional

right,” 28 U.S.C. § 2253(b)(2), and decline to issue a certificate of appealability.

        So Ordered.


                                                          s/ Jeffrey J. Helmick
                                                          United States District Judge




                                                     7
